In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-21-00181-CV
              ___________________________

             QAZI KAMAL HAIDER, Appellant

                                V.

ASSOCIATED PROPERTIES, L.P., A TEXAS LIMITED LIABILITY
               PARTNERSHIP, Appellee




           On Appeal from the 141st District Court
                   Tarrant County, Texas
               Trial Court No. 141-318529-20


        Before Bassel, J.; Sudderth, C.J.; and Birdwell, J.
             Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      In the underlying case, the trial court signed a default judgment on October 1,

2020. Appellant Qazi Kamal Haider timely filed a motion to set aside the default

judgment and requested a new trial1 on October 29, 2020. The motion was not

decided by a signed written order within seventy-five days after the judgment was

signed, so it was deemed overruled by operation of law on December 15, 2020. See

Tex. R. Civ. P. 329b(c), (e). The trial court maintained plenary power to reinstate the

case until thirty days after the motion to reinstate was overruled, thus extending the

trial court’s plenary power until January 14, 2021. See generally Tex. R. Civ. P. 329b.

The trial court thus lacked plenary power to reinstate the case on February 5, 2021,

and to enter additional orders thereafter.

      We therefore sent the parties a letter stating the following:

      The court is concerned it may not have jurisdiction over this appeal
      from the trial court’s “Order Granting Plaintiff’s Amended Traditional
      and No[-]Evidence Motion for Summary Judgment” signed on April 15,
      2021, and the “Order Denying Movant’s Motion for New Trial” signed
      on June 9, 2021, because it appears that the trial court lacked jurisdiction
      to reinstate the case on February 5, 2021, after previously signing a
      default judgment on October 1, 2020. See In re Romero, No. 01-21-00629-
      CV, 2022 WL 23939, at *2 n.4 (Tex. App.—Houston [1st Dist.] Jan. 4,
      2022, [orig. proceeding]) (mem. op.).[2]


      1
       We treat the motion as a motion for new trial.
      2
       See also Prescod v. Tkach, No. 02-21-00162-CV, 2022 WL 246858, at *5 (Tex.
App.—Fort Worth Jan. 27, 2022, no pet.) (mem. op.) (“The emergency orders [issued
by the Texas Supreme Court dealing with the COVID-19 pandemic] do not give
courts authority to revive jurisdiction once a jurisdictional deadline has passed.”).

                                             2
We further stated that, unless Appellant or any party desiring to continue the appeal

filed within ten days a response showing grounds for continuing the appeal, this

appeal could be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

We have received no response.

      When, as here, an order or judgment is rendered by a trial court after its plenary

power has expired, an appellate court’s jurisdiction is limited to setting aside the order

or judgment and dismissing the appeal for want of jurisdiction. See State ex rel. Latty v.

Owens, 907 S.W.2d 484, 486 (Tex. 1995). Accordingly, we vacate the trial court’s

“Order Granting Plaintiff’s Amended Traditional and No[-]Evidence Motion for

Summary Judgment” signed on April 15, 2021, and the “Order Denying Movant’s

Motion for New Trial” signed on June 9, 2021, as well as the trial court’s order

reinstating the case and any other order signed after January 14, 2021, and dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a); Latty, 907 S.W.2d at 486;

Quariab v. El Khalili, No. 05-20-00979-CV, 2021 WL 960646, at *2 (Tex. App.—Dallas

Mar. 15, 2021, no pet.) (mem. op.).

                                                       Per Curiam

Delivered: September 22, 2022




                                            3